Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10, 14, 19-20 and 25 are pending. Claims 9-10, 14, 19-20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021. The specie election requirement in the Restriction Requirement mailed 09/29/2021 has been withdrawn. Accordingly, claims 1-8 are under examination in their entirety.

	Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
(3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the Abstract is missing the identity of the compounds. Correction is required.  See MPEP § 608.01(b).
Addition of the Compound of Formula I in the Abstract would overcome this objection.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 is directed to the variable R3 being “CH2O-C1-C3 is alkyl”. The words “is” and “alkyl” should be switched. 
Claim 1 is directed to the “Compound of Formula I or a pharmaceutically acceptable salt of any of these compounds”. 
The phrase “any of these compounds” should be replaced with the phrase “the compound of Formula I thereof”. Pronouns referring to claimed subject matter can add ambiguity as to what is being referenced and/or claimed.

Claim 7 is directed to compounds that have inconsistences concerning spacing and hyphens.
The space in the phrase “yl) ethyl)” on lines 16, 23, 28, 32, 41, 56, 60, and 62 should be deleted. 
The space in the phrase “y) phenyl)” on lines 28 and 39 should be deleted.
The hyphen in the phrase “(trifluoro-methyl)” in lines 11 and 13 should be deleted.
Appropriate correction is required.
Claims 2-6 and 8 are objected to for being dependent to an objected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over ‘067 (US Patent 10,590,067, Filing date 02-2018).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Interpretation of Claims
	All the compounds listed in current claim 7 are being examined as written.

Scope of the Prior Art
‘067 claims the following compound (claim 8). 

    PNG
    media_image1.png
    186
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    744
    media_image2.png
    Greyscale

The immediately above compound is almost identical to the currently claimed compound as seen immediately below (current claim 7). 


    PNG
    media_image3.png
    193
    331
    media_image3.png
    Greyscale


(R)-N-((R)-2-(difluoromethoxy)-1-(3-(difluoromethoxy)phenyl)ethyl)-3-hydroxy-4,4-dimethylpentanamide

‘067 goes on to teach the Compound of Formula I with R4 being OCHF2 (claim 1).

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale


Ascertaining the Difference
The only difference between the compound taught by ‘067 is R4 is OCF3 and not OCHF2 as currently claimed. 
However, ‘067 remedies this deficiency by teaching the R4 of the Compound of Formula I can be OCHF2 (claim 1). This teaching is motivation to substitute OCF3 with OCHF2 as currently claimed.

Obviousness
Therefore, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of ‘067 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the OCF3 on the compound taught by ‘067 in the R4 position with OCHF2 to arrive at the current compound of claim 7. The ordinary artisan would have done so with a reasonable expectation of success because ‘067 teach R4 can be OCHF2 (claim 1).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being obvious over ‘067 (US Patent 10,590,067, Filing date 02-2018) and Meanwell (Fluorine and Fluorinated Motifs in the Design and Application of Bioisosteres for Drug Design, J. Med. Chem., 61, pp. 5822-5880, Published 02-2018).

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Interpretation of Claims

    PNG
    media_image5.png
    25
    805
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    137
    806
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    22
    813
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    105
    862
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    25
    862
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    67
    856
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    65
    864
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    25
    856
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    19
    852
    media_image13.png
    Greyscale

Scope of the Prior Art
‘067 teach the Compound of Formula I (claim 1).

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale


    PNG
    media_image14.png
    160
    496
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    141
    498
    media_image15.png
    Greyscale

Concerning claim 2, ‘067 teach the current R4 variable (claim 2).
Concerning claim 4, ‘067 teach overlapping R1 groups (claim 5).
Concerning claim 5, ‘067 teach overlapping R1+R2 groups with the current R4 group (claim 2 and 14).
Ascertaining the Difference


Secondary Reference
Meanwell teach the properties of fluorine confer fluorine with considerable versatility such that it has been explored as a potential bioisostere of hydrogen…, with effective functional mimicry very much dependent upon the biochemical context (p. 5823). Additionally, Meanwell teach “replacing hydrogen atoms with fluorine has been explored extensively in drug design…” and the replacement can “modulate potency” (p. 5823). These teachings motivation to replace hydrogens with fluorine. 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of ‘067 and Meanwell to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added an additional fluorine on the R3 variable on the compound of Formula I taught by ‘067. The ordinary artisan would have done so with a reasonable expectation of success because Meanwell teach the properties of fluorine confer fluorine with considerable versatility such that it has been explored as a potential bioisostere of hydrogen…, with effective functional mimicry very much dependent upon the biochemical context (p. 5823). Additionally, Meanwell teach “replacing hydrogen atoms with fluorine has been explored 
Moreover, fluorine are already present on the carbon. Therefore, positioning fluorine on the carbon in question has been already been contemplated by the prior art.  

Concerning claim 3, ‘067 teach CH2-O-C1-3 with 1 to 2 F (claim 1). Upon addition of the third fluorine as argued above, the ordinary artisan would have arrived at current claim 3.
Concerning claim 6, ‘067 teach the immediately below compound (claim 8).

    PNG
    media_image16.png
    178
    327
    media_image16.png
    Greyscale

N-((R)-2-(difluoromethoxy)-1-(3-(trifluoromethoxy)phenyl)ethyl)-3-(S)-hydroxy-4,4-dimethylpentanamide
Upon addition of the third fluorine to R3 as argued above and swapping the above R4 OCF3 group for the OCHF2 group, the ordinary artisan would have arrived at the instant invention.
Concerning claim 7, ‘067 claims the following compound (claim 8). 

    PNG
    media_image1.png
    186
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    744
    media_image2.png
    Greyscale

 
Additionally ‘067 teach R4 can be substituted with OCHF2 (claim 1). 
Upon substitution of the R4 in ‘067’s compound with OCHF2, the ordinary artisan would have arrived at the instant invention of the immediately below compound.

    PNG
    media_image3.png
    193
    331
    media_image3.png
    Greyscale


(R)-N-((R)-2-(difluoromethoxy)-1-(3-(difluoromethoxy)phenyl)ethyl)-3-hydroxy-4,4-dimethylpentanamide


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 10,590,067 (Referenced as ‘067) in view of Meanwell (Fluorine and Fluorinated Motifs in the Design and Application of Bioisosteres for Drug Design, J. Med. Chem., 61, pp. 5822-5880, Published 02-2018).
‘067 claims the immediately below Compound of Formula I (claim 1). 

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale

‘067 claims R3 can be substituted with one or two fluorine (claim 1).
‘067 does not claim R3 being substituted with three fluorine as currently claimed.

Concerning the pharmaceutical compositions, the ordinary artisan in need of a utility for the compound of Formula I, would have look to the specification of ‘067 in column 5. In column 5 the ordinary artisan would have found the compounds of formula I can be used in pharmaceutical compositions with an acceptable excipient.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,590,067 (Referenced as ‘067). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. 
For example, ‘067 claims the following compound (claim 8). 

    PNG
    media_image1.png
    186
    333
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    48
    744
    media_image2.png
    Greyscale

 
Additionally ‘067 claims the immediately below Compound of Formula I (claim 1). 

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale

‘067 claims R4 can be substituted with OCHF2 (claim 1). 
‘067 does not claim a compound in current claim 7. 
However, upon substitution of the R4 in ‘067’s compound of claim 8 with OCHF2, the immediately below compound is achieved. This compound is present in current claim 7.


    PNG
    media_image3.png
    193
    331
    media_image3.png
    Greyscale




Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 17-23 of copending Application No. 16/781,106 (referenced as ‘106) in view of Meanwell (Fluorine and Fluorinated Motifs in the Design and Application of Bioisosteres for Drug Design, J. Med. Chem., 61, pp. 5822-5880, Published 02-2018). 
‘106 claims a method of treating a patient using the immediately below Compound of Formula I (claim 10). 

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale


‘106 claims R3 can be substituted with one or two fluorine (claim 10).
‘106 does not claim R3 being substituted with three fluorine as currently claimed.
However, substituting a fluorine in place of the existing hydrogen would have been obvious in view of Meanwell. For example, Meanwell teach the properties of fluorine confer fluorine with considerable versatility such that it has been explored as a potential bioisostere of hydrogen…, with effective functional mimicry very much dependent upon the biochemical context (p. 5823). Additionally, Meanwell teach 
Concerning the pharmaceutical compositions, the ordinary artisan in need of a way to administer the compound of Formula I, would have looked to the specification of ‘106 on page 13. Upon doing so, the ordinary artisan would have found compounds of formula I administered in pharmaceutical compositions with an acceptable excipient.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.


Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 17-23 of copending Application No. 16/781,106 (referenced as ‘106). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the subject matter in the copending application.
For example, ‘106 claims a method of treating a patient using the immediately below compound (claim 23). 

    PNG
    media_image17.png
    186
    698
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    48
    743
    media_image18.png
    Greyscale

Additionally ‘106 claims a method of treating a patient using the immediately below Compound of Formula I (claim 10). 

    PNG
    media_image4.png
    247
    551
    media_image4.png
    Greyscale

‘106 claims R4 can be substituted with OCHF2 (claim 10). 
‘106 does not claim a compound in current claim 7.
However, upon substitution of the R4 in ‘106’s compound of claim 23 with OCHF2, the immediately below compound is achieved. This compound is present in current claim 7.

    PNG
    media_image17.png
    186
    698
    media_image17.png
    Greyscale

(R)-N-((R)-2-(difluoromethoxy)-1-(3-(difluoromethoxy)phenyl)ethyl)-3-hydroxy-4,4-dimethylpentanamide

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim 1-8 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622